Opinion issued December 15, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00697-CV
                           ———————————
      IN RE AMERICAN ACCESS CASUALTY COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, American Access Casualty Company, has filed a motion for

voluntary dismissal of its petition for writ of mandamus.1 We grant the motion and




1
      The underlying case is Everado Roque v. American Access Casualty
      Company, Medical Reimbursements of America, Inc., HCA Houston
      Healthcare Southeast d/b/a Bayshore Medical Center, Richard Byrne, T.
      Stefan Allen, Ekvall & Byrne, LLP, and Regan Fields, cause number 2020-
      27925, pending in the 295th District Court of Harris County, Texas, the
      Honorable Donna Roth presiding.
dismiss this original proceeding. We lift the stay of the underlying proceedings

imposed by our October 13, 2020 order.

                                   PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.




                                         2